                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                                     Civil Action No. 19-11121-JGD

 UNITED STATES OF AMERICA                              )
                                                       )
                              Plaintiff,               )
                                                       )
 v.                                                    )
                                                       )
 LETTER FROM ALEXANDER HAMILTON                        )
 TO THE MARQUIS DE LAFAYETTE                           )
 DATED JULY 21, 1780,                                  )
                                                       )
                              Defendant.
                                                       )


  CLAIMANT’S ANSWER TO VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Now comes the claimant the Estate of Stewart R. Crane (“Claimant”), by and through

counsel, pursuant to Federal Rules of Civil Procedure Rule 8(b)(c) and Rules (C) and (G)

Supplemental Rules Maritime and Admiralty Claims and makes answer to the Verified

Complaint of the United States of America, dated May 15, 2019 (“Complaint”) as follows:


                                     I.     NATURE OF THE CLAIM

        1.       Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 1 of the Complaint, and respectfully refers this Court to

Exhibit A attached thereto for an accurate recitation of its contents.

        2.       Claimant denies the allegations contained in Paragraph 2 of the Complaint, and

respectfully refers this Court to the cited statutory references for an accurate recitation of their

contents.

                                   II.     JURISDICTION AND VENUE

        3.       Claimant admits the allegations contained in Paragraph 3 of the Complaint.


                                                   1
Active\101311331.v5-8/25/19
        4.       Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 4 of the Complaint.

                               III.    FACTUAL BACKGROUND

        A.       Theft from the Commonwealth of Massachusetts Archives

        5.       Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 5 of the Complaint.

        6.       Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 6 of the Complaint.

        7.       Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 7 of the Complaint.

        8.       Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 8 of the Complaint, and respectfully refers this Court to

Exhibit B attached thereto for an accurate recitation of its contents.

        9.       Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 9 of the Complaint.

        10.      Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 10 of the Complaint.

        11.      Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 11 of the Complaint.

        12.      Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 12 of the Complaint, and respectfully refers this Court

to the website mentioned therein.




                                                  2
Active\101311331.v5-8/25/19
        13.      Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 13 of the Complaint, and respectfully refers this Court

to the cited statutory references for an accurate recitation of their contents.

        B.       The Proposed Sale of the Letter

        14.      Claimant admits the allegations contained in Paragraph 14 of the Complaint.

        15.      Claimant denies the allegations contained in Paragraph 15 of the Complaint.

        16.      Claimant has insufficient knowledge or information to form a belief as to the truth

of the allegations contained in Paragraph 16 of the Complaint, and respectfully refers this Court

to the website mentioned therein.

        17.      Claimant admits that the Defendant In Rem was purchased by R.E. Crane from

Mr. Elmer Heise, and, upon Mr. Crane’s death, went to his heirs, but has insufficient knowledge

or information as to the truth of the remaining allegations in Paragraph 17 of the Complaint.

                                IV.       CLAIM OF FORFEITURE

        18.      Claimant restates and realleges its responses to Paragraphs 1 through 17 of the

Complaint as if fully set forth herein.

        19.      Claimant denies the allegations contained in Paragraph 19 of the Complaint, and

respectfully refers this Court to the cited statutory references for an accurate recitation of their

contents.

        20.      Claimant denies the allegations contained in Paragraph 20 of the Complaint, and

respectfully refers this Court to the cited statutory references for an accurate recitation of their

contents.

        21.      Claimant denies the allegations contained in Paragraph 21 of the Complaint, and

respectfully refers this Court to the cited statutory references for an accurate recitation of their

contents.
                                                   3
Active\101311331.v5-8/25/19
        22.      Claimant denies the allegations contained in Paragraph 22 of the Complaint, and

respectfully refers this Court to the cited statutory references for an accurate recitation of their

contents.

        WHEREFORE, Claimant moves that the relief prayed for in Sections I through IV of the

Government’s claim be denied in their entirety; the Complaint for Forfeiture be dismissed with

prejudice; and for all attorney’s fees, pursuant to 28 U.S.C. §2465(b), costs, and other relief that

the Claimant may be entitled.

                                FIRST AFFIRMATIVE DEFENSE

        The Complaint fails to comply with the Requirements of Supplemental Rule G(2)(c)

                              SECOND AFFIRMATIVE DEFENSE

        The Complaint fails to establish probable cause to believe the subject property is

forfeitable pursuant to 18 U.S.C. §981 (a)(1)(c).

                               THIRD AFFIRMATIVE DEFENSE

        The Plaintiff has failed to commence the within action within the time period provided by

law.

                              FOURTH AFFIRMATIVE DEFENSE

        The Plaintiff is barred from recovery based upon the equitable doctrine of laches.

                                FIFTH AFFIRMATIVE DEFENSE

        The Plaintiff is barred from obtaining forfeiture relief as requested insofar as Plaintiff has

violated Claimant’s rights under the Fourth, Fifth, Sixth and Fourteenth Amendments to the

United States Constitution in that the searches and seizures giving rise to this complaint were

unreasonable and unlawful.




                                                    4
Active\101311331.v5-8/25/19
                               SIXTH AFFIRMATIVE DEFENSE

        The Plaintiff’s claim for forfeiture is barred by the Eighth Amendment to the United

States Constitution prohibitive against excessive fines and punishments.

                              SEVENTH AFFIRMATIVE DEFENSE

        The Plaintiff‘s claims for forfeiture is barred by the Ex Post Facto clause of the United

States Constitution.

                              EIGHTH AFFIRMATIVE DEFENSE

        Pursuant to 18 U.S.C. § 983(d), Claimant is an innocent owner of the property, and it is

not subject to forfeiture.

                               NINTH AFFIRMATIVE DEFENSE

        The Plaintiff is barred from obtaining forfeiture relief as requested insofar as Plaintiff has

violated Claimant’s rights under 18 U.S.C. §§ 2515, 2516, and 2518, in that the searches and

seizures giving rise to this Complaint were obtained in violation of Title III and unlawful.

        WHEREFORE, the Claimant demands trial by jury on all issues.

                                               Respectfully submitted,

                                               By: /s/ Ernest Edward Badway, Esq. ______
                                                    Ernest Edward Badway
                                                    BBO #562641
                                                    Fox Rothschild LLP
                                                    101 Park Avenue, Suite 1700
                                                    New York, New York 10178
                                                    Telephone: (212) 878-7986
                                                    Facsimile: (212) 692-0940
                                                    Email: ebadway@foxrothschild.com




                                                  5
Active\101311331.v5-8/25/19
                              CERTIFICATE OF SERVICE

       I, Ernest Edward Badway, Esq., do hereby certify that I have served a copy of the
foregoing via CM/ECF to Assistant United States Attorney Carol E. Head, United States
Attorney’s Office, Asset Forfeiture Unit, 1 Courthouse Way, Suite 9200, Boston, MA 02210;
and Adam Hornstine, Esq., Assistant Attorney General, Government Bureau/Trial Division,
Office of Attorney General Maura Healey, One Ashburton Place, Boston, MA 02108, this 25th
day of August 2019.

                                          /s Ernest Edward Badway
                                          Ernest Edward Badway




                                             6
Active\101311331.v5-8/25/19
